Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 1 directed to an invention non-elected without traverse.  Accordingly, claim 1 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Amin (US 2014/0370302), Jin (US 2014/0370303), Bookbinder (US 2015/0225288), Bookbinder (US 2015/0230476), Kuksenkova (US 2017/0036954), Hu (US 2017/0204005), Zhang (US 9,758,428) and Huang (US 2018/0141854).
Although Amin teaches a method of preparing an antimicrobial strengthened glass; Amin does not teach or suggest CNC carving, sweeping the edges, ultrasonic cleaning, the thermal strengthening conditions, or coating with a multifunctional coating. 
Although Jin teaches a method of preparing an antimicrobial strengthened glass; Jin does not teach or suggest CNC carving, sweeping the edges, the thermal strengthening conditions, or coating with a multifunctional coating. Additionally, Jin does not teach or suggest the components that the glass is prepared from.
Although Bookbinder (US 2015/0225288) teaches a method of preparing an antimicrobial strengthened glass; Bookbinder does not teach or suggest CNC carving, sweeping the edges, or the thermal strengthening conditions. Additionally, Bookbinder does not teach or suggest the components that the glass is prepared from.
Although Bookbinder (US 2015/0230476) teaches a method of preparing an antimicrobial strengthened glass; Bookbinder does not teach or suggest CNC carving, sweeping the edges, the thermal strengthening conditions, or an ion exchange with silver nitrate. Additionally, Bookbinder does not teach or suggest the components that the glass is prepared from.
Although Kuksenkova teaches a method of preparing an antimicrobial strengthened glass; Kuksenkova does not teach or suggest CNC carving, sweeping the edges, ultrasonic cleaning, thermal strengthening, or the chemical strengthening conditions. Additionally, Kuksenkova does not teach or suggest the components that the glass is prepared from.
Although Hu teaches a method of preparing an antimicrobial strengthened glass; Hu does not teach or suggest CNC carving, sweeping the edges, ultrasonic cleaning, or 
Although Zhang teaches a method of preparing an antimicrobial strengthened glass; Zhang does not teach or suggest CNC carving, sweeping the edges, ultrasonic cleaning, thermal strengthening or applying an optical adhesive. Additionally, Zhang does not teach or suggest the components that the glass is prepared from.
Although Huang teaches a method of preparing an antimicrobial strengthened glass; Huang does not teach or suggest CNC carving, sweeping the edges, ultrasonic cleaning, thermal strengthening or applying an optical adhesive. Additionally, Huang does not teach or suggest the components that the glass is prepared from.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741